Citation Nr: 9927550	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  96-27 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a debt stemming from the overpayment of improved 
pension benefits was properly created and/or calculated, for 
the period of January 1, 1993 through January 31, 1994.

2.  Whether a debt stemming from the overpayment of improved 
pension benefits was properly created and/or calculated, for 
the period of February 1, 1990 to February 1, 1991.


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from August 1952 to 
August 1954.

This appeal arises from action taken by the St. Petersburg, 
Florida Regional Office (RO), to reduce the veteran's pension 
award effective from January 1, 1993, and to terminate such 
benefits effective from January 1, 1994.  The RO took this 
action in February 1994, following receipt of information 
from the veteran which indicated that he did not incur 
unreimbursed medical expenses during 1993 to the extent that 
he had during the previous year.  The RO determined that this 
resulted in an overpayment in the amount of $1,907.00.

This appeal also arises from action taken by the RO in July 
1994 to reduce the veteran's improved pension benefits 
effective from February 1, 1990.  The RO took this action 
upon receipt of information which revealed that the veteran 
had failed to report unearned income that his wife had 
received during 1990.  This action appears to have resulted 
in the creation of a $4,920.00 debt.  The Board will address 
this issue in the Remand portion of this decision.

By a statement of the case issued in April 1995, the RO 
declared that the veteran's $1,907.00 debt (which it noted to 
be for the annual period beginning January 1, 1993) had been 
properly created and correctly calculated.  

In a February 1998 decision, the Board remanded the veteran's 
claim to the RO for additional development and adjudication.  
Additional development was conducted, and the veteran's claim 
has now been returned to the Board for further adjudication.

The Board notes that the appellant requested a waiver of 
indebtedness in a January 1995 statement, and this issue is 
referred to VARO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained by the RO.

2.  The RO calculated the creation of an overpayment for the 
period from January 1, 1993 through January 31, 1994 in the 
total amount of $1,907.00.

3.  Evidence of record indicates that the actual overpayment 
for the period from January 1, 1993 through January 31, 1994 
is $1,000.00. 


CONCLUSION OF LAW

The overpayment of $1,907.00 was not properly created; the 
proper amount of the overpayment is $1,000.00 for the period 
from January 1, 1993 through January 31, 1994.  38 U.S.C.A. 
§§ 1521, 5107 (1991); 38 C.F.R. §§ 3.3, 3.23, 3.660 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Whether a debt stemming from the overpayment of improved 
pension benefits was properly created and/or calculated, for 
the period of January 1, 1993 through January 31, 1994.

Initially, the Board finds that the appellant has satisfied 
his statutory burden of submitting evidence which is 
sufficient to justify a belief that his claim is "well-
grounded."  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  It is also clear that the 
appellant's claim regarding the issues of whether overpayments 
of benefits were properly created and/or calculated have been 
adequately developed for appellate review purposes by the RO, 
and that the Board may therefore proceed to disposition.

The veteran is claiming, in essence, that his improved pension 
benefits were not properly reduced effective from January 1, 
1993 through January 31, 1994.  

Improved pension is a benefit payable by the VA to veterans of 
a period of war because of disability.  Basic entitlement 
exists if, among other things, the veteran's income is not in 
excess of the applicable maximum pension rate specified in 
38 C.F.R. § 3.23 (1998).  38 U.S.C.A. § 1521 (West 1991).  
Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded.  38 C.F.R. § 3.271(1) 
(1998).  

Pursuant to 38 C.F.R. § 3.272(g)(1) unreimbursed medical 
expenses will be excluded when all of the following 
requirements are met:  (i) They were or will be paid by a 
veteran or a spouse for medical expenses of the veteran, 
spouse, children, parents and other relatives for whom there 
is a moral or legal obligation of support; (ii) They were or 
will be incurred on behalf of a person who is a member or a 
constructive member of the veteran's or spouse's household; 
and (iii) They were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
veteran (including increased pension for family members but 
excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 12-
month annualization period in which the medical expenses were 
paid.

The veteran was initially awarded special monthly pension 
benefits for aid and attendance in December 1984, effective 
from June 1984.  

The Board will now review the pertinent information of record 
pertaining to creation and calculation of the veteran's 
pension during the period of time pertinent to the overpayment 
found by the RO from January 1, 1993 through January 31, 1994.

For the period January 1993 through November 31, 1993, the 
veteran had gross social security benefits in the amount of 
$882.60 per month.  His spouse had gross social security 
benefits in the amount of $382.00 per month.  They had 
unreimbursed medical expenses, including their Medicare 
premium, in the amount of $3967.24.  The deductible portion of 
the unreimbursed medical expenses is $3240.  When $3240 is 
subtracted from their gross annual income of $15,175, their 
countable income is $11, 935.  The correct rate of pension 
rounded to the nearest whole number should have been $218 per 
month.  The most recent audit in June 1998 shows that they in 
fact received $279 per month.

For the period from December 1, 1993 to January 31, 1994, the 
veteran had gross social security benefits in the amount of 
$905.00 per month; his spouse had $392.00 per month; they had 
had unreimbursed medical expenses in the amount of $330 per 
month.  As mentioned for purposes of the 1993 calculations, 
they had unreimbursed medical expenses, including the Medicare 
premium, in the amount if $3967.24.  They should have received 
$215 (rounded to the nearest whole dollar amount) for the 
month of December 1993.  They actually received $297.00.

In January 1994, the veteran received social security in the 
amount of $905.00, and his spouse received $392.00.  For 
purposes of the January 1994 calculations, the Board will use 
estimated unreimbursed medical expenses of $3,967.54, as the 
actual amounts for this period have not yet been associated 
with the veteran's claims folder.  Based upon these figures, 
they should have received $248 (rounded to the nearest whole 
dollar amount) for the month of January 1994.  They actually 
received $297.00.

In light of the aforementioned calculations, and the most 
recent June 1998 accounting for the period from January 1993 
through January 1994 of amounts paid to the veteran, the 
Board finds that the total amount of overpayment is 
$1,000.00.  The veteran received $3,861.00 during this 
period, and was actually entitled to receive $2,861.00.


ORDER

The amount of the overpayment of pension is reduced from 
$1,907.00 to $1,000.00; to this extent the appeal is granted.



REMAND

2.  Whether a debt stemming from the overpayment of improved 
pension benefits was properly created and/or calculated, for 
the period of February 1, 1990 to February 1, 1991.

Regarding the creation and/or calculation of the overpayment 
for the period of February 1, 1990 to February 1, 1991, the 
Board notes that the RO provided an accounting in July 1994 
which indicated that the appellant's wife had income in 
"1991" [sic, 1990] that had not previously been reported 
from the Carteret Savings Bank in Parsippany, New Jersey, in 
the amount of $3,876.00; the Great Western Bank in 
Chatsworth, California, in the amount of $1,611.00; the 
Columbia Savings Bank in Fair Lawn, New Jersey in the amount 
of $260.00; and the Bank Atlantic in Fort Lauderdale, Florida 
in the amount of $193.00.  

However, the original sources of this information are not 
associated with the appellant's claims file, and, in light of 
the appellant's denials of knowledge regarding these amounts, 
and requests for proof or verification of this information, 
the Board finds that further development of the evidence is 
necessary in this case.  Hyder v. Derwinski, 1 Vet. App. 22 
(1991).

Accordingly, the case is REMANDED for the following 
development:

1.  VARO should obtain official 
documentation of the spouse's income for 
1990 which reportedly resulted in the 
overpayment of $4,920.00 from the 
original source(s) of this information.  
Such records of verification should then 
be associated with the appellant's claims 
folder.  

2.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, appropriate corrective action 
is to be implemented.

3.  VARO should readjudicate the issue 
with consideration of all additional 
evidence.  If VARO continues to deny the 
appellant's claim, furnish him an 
appropriate supplemental statement of the 
case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board.

After completion of the foregoing, and, if the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedure.  The 
purpose of the REMAND is to procure clarifying data and to 
satisfy due process requirements.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 

